Citation Nr: 1401218	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for lumbar spondylosis with chronic back strain, currently rated 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1978 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The RO indicated that it reviewed the treatment records prior to the issuance of the August 2012 Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The lumbar spondylosis with chronic back strain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes totaling at least six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 40 percent for lumbar spondylosis with chronic back strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating for his lumbar spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was notified of the disability rating element of the Dingess notice in the July 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the veteran's service treatment records and all of the identified post-service private and VA treatment records.  To the extent that the Veteran reported that there was a recent magnetic resonance imaging (MRI) scan, the Veteran's August 2012 VA treatment records indicate it was of the cervical spine and not lumbar spine.  The Board also finds the Veteran competent to report the results and accepts that he has been told that there is scoliosis.  As such, the actual report would be cumulative.  

In addition, the Veteran was afforded a VA examination as to the severity of his lumbar spine disability in September 2010.  The Board finds the examination provides an adequate basis on which to rate the Veteran's lumbar spondylosis with chronic back strain because it contains findings relating to the relevant rating criteria.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a uniform 40 percent disability rating is warranted.  

The Board notes that all disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

Analysis

In this case, the Veteran's lumbar spondylosis with chronic back strain is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5243-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.27, 4.71a.  Under the general rating formula, a 40 percent disability rating contemplates forward flexion of the thoracolumbar spine restricted to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In order to warrant an increased rating under the general rating formula, the symptoms of the lumbar spine disability must more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine, which is the criteria for a 50 percent rating.  

The Veteran underwent a VA examination in September 2010.  The Veteran reported symptoms including pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, and weakness of the spine, leg and foot.  He also noted that pain traveled to his legs.  

On physical examination, however, the examiner reported that the Veteran did not have unfavorable ankylosis of the thoracolumbar spine.  

A review of the Veteran's VA treatment records also reflect that the Veteran does not have unfavorable ankylosis of the thoracolumbar spine.  Accordingly, a 50 percent disability rating is not warranted.  

The Board notes that the Veteran's 40 percent disability rating is the maximum rating on limitation of motion and functional impact relevant to limitation of motion.  See DeLuca v. Brown, 8 Vet. App 202 (1995).  Since the Veteran is at the maximum rating for limitation of function, further DeLuca analysis is not warranted.  Johnston v. Brown, 10 Vet. App 80, 85 (1997) (maintaining that once a particular joint is rated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board has also considered whether the Veteran warrants a higher rating under DC 5243 using the formula for rating IDVS based on incapacitating episodes.  In order to warrant a 60 percent disability rating, the Veteran must have incapacitating episodes a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On examination in September 2010, the Veteran reported no incapacitating episodes in the past 12 months.  The examiner also noted that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  As such, a higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted.  

In regard to objective neurological abnormalities associated with the lumbar spondylosis with chronic back pain, the Veteran reported, on examination in September 2010, that he had numbness, paresthesia, and pain that traveled down his legs.  However, the examination revealed no evidence of radiating pain on movement and no sensory deficits from L1 to L5 or of S1.  There was also no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed bilateral knee jerk 4+ and ankle jerk 3+ and the lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflects.  In addition, there were no signs of lumbar IVDS with chronic and permanent nerve root involvement and no non-organic physical signs.  Accordingly, a separate rating based on objective neurological abnormalities is not warranted.  

The Board notes that the Veteran's VA treatment records show an assessment from August 2012 of chronic neck pain exacerbations, radiculopathy, and cervical spine degenerative joint disease.  The diagnosis of radiculopathy is less probative than the September 2010 VA examination report as the diagnosis of radiculopathy was in connection to his cervical spine examination and not his service-connected lumbar spondylosis with chronic back strain.  

The Board has considered the Veteran's lay statements regarding the severity of his back pain and his statements regarding the September 2012 MRI scan of his back.  The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest he has unfavorable ankylosis of the entire thoracolumbar spine or that he experienced incapacitating episodes totaling at least six weeks in the past twelve months.  While the Board acknowledges that the Veteran has mild scoliosis, a diagnosis of scoliosis is contemplated in the rating criteria for a 20 percent rating, which is lower than the Veteran's currently assigned 40 percent rating.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

In addition, to the extent that the Veteran reported that he had neurological deficits in the lower extremities, such lay evidence is inconsistent with the objective medical evidence.  The Board concludes that the objective evidence prepared by a skilled professional is more probative and credible than the lay evidence.   

The Board notes that the Veteran also indicated in an October 2012 statement that he experienced neck pain, vertigo, headaches, and numbness in his arms.  The Board does not have jurisdiction over these claims and, as noted above, they have been referred to the RO as service connection for a cervical spine disability.  

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbar spondylosis with chronic back strain.  The Veteran reported upon examination in September 2010 that he had constant lumbar spine pain, stiffness, fatigue, spasms, weakness, and decreased motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by a limited ability to engage in almost all physical activities requiring prolonged standing, walking, lifting, or bending.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spondylosis with chronic back strain because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Board notes that the Veteran has not suffered marked interference with employment or frequent hospitalization.  In fact, the Veteran denied hospitalization for his lumbar spondylosis with chronic back strain on examination in September 2010.  

As such, the Veteran's symptoms have not rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his employment, he has not alleged that his disabilities render him unemployable.  During the September 2010 VA examination, he also indicated that he was employed.  As such, the Board finds there is no implicit claim for TDIU.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the lumbar spondylosis with chronic back strain.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to an increased rating for lumbar spondylosis with chronic back strain, currently rated 40 percent disabling, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


